                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TROY LAMONT SMALL,                     :                       CIVIL ACTION
                     Plaintiff         :
             v.                        :
ANDREW SAUL,                           :
Commissioner of the Social             :
Security Administration,               :
                      Defendant        :                       NO. 18-5043
                                     ORDER

       AND NOW, this 21st day of November, 2019, for the reasons contained in the court’s

Memorandum of today, it is hereby ORDERED that Plaintiff’s request for review (Document No.

13) is DENIED.




                                          BY THE COURT:




                                             /s/ Carol Sandra Moore Wells         _____
                                          CAROL SANDRA MOORE WELLS
                                          United States Magistrate Judge
